ORDER

Pro se Michigan prisoner Scott A. Falkiewicz appeals a district court order that *583denied his Fed.R.Civ.P. 60(b) motion for relief from judgment. The case has been referred to this panel pursuant to Rule 34(j)(1), Rules of the Sixth Circuit. We unanimously agree that oral argument is not needed. Fed. R.App. P. 34(a).
As the district court properly concluded, the law-of-the-ease doctrine relieves us from revisiting the judgment, which has become final. See Falkiewicz v. City of Westland, No. 98-2283, 1999 WL 1021855 (6th Cir. Nov. 3, 1999) (unpublished). The doctrine dictates that issues, once decided, will be reopened only in extraordinary circumstances. Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 817, 108 S.Ct. 2166, 100 L.Ed.2d 811 (1988). None is before us.
Accordingly, the district court’s judgment is affirmed. Rule 34(j)(2)(C), Rules of the Sixth Circuit.